PER CURIAM
In this direct appeal from a judgment of the Tax Court, the taxpayer challenges that court’s affirmance of a property tax assessment on certain of taxpayer’s real property. Ecumenical Ministries v. Dept. of Rev., 12 OTR 302 (1992). Taxpayer makes three assignments of error, all of which we have considered and found not to be well taken. A detailed discussion of them would not benefit bench or bar.1
The judgment of the Tax Court is affirmed.

 In this and in future cases on direct appeal from the Tax Court, where a detailed discussion of the issues involved would not benefit bench or bar, we shall issue brief opinions in a style like that of the present opinion. See Jones v. Dept. of Rev., 315 Or 497, 847 P2d 407 (1993) (disposing of case from the Tax Court in similar manner).